Title: To James Madison from Edward Carrington, 27 March 1790
From: Carrington, Edward
To: Madison, James


My dear Sir,Richmond March 27. 1790
Upon coming to Town last ev’ning I had the pleasure to receive your several favors of the 10th. 14. & 16 Inst. and am made happy by the freindly manner in which you received my remarks upon your proposition—they were dictated indeed by my own sincerity, and a confidence, not only in the purity of the motive which founded the proposition, but also in your wishes on every occasion to obtain the undisguised sentiments of your Freinds upon such subjects as you do them the favor to present to their consideration. You have added very much to the former obligation by the fulness in which you have now written on the subject. However this proposition might have opposed the interests or opinions of others, it certainly can have furnished no possible ground of illiberality as to the author of it, for having never been an original Creditor, he could not have placed himself in any possible situation to be affected by it otherwise than to his injury, nor was it calculated even to lighten his burthens as a citizen in contributing to the redemption of the debt. I honestly beleive the sense of the Country is against the measure, and am equally convinced it has not lessened the author in the public estimation. I agree with you that it is a melancholy truth that the public rewards are transfered in most instances with respect to the public debt, from those who earned them, to those who have paid but little for them, and were I to act from my feelings alone, I should most cordially embrace your proposition, for let the original Cr. have parted with his certificate from ignorance, distrust of the public ability or willingness to pay him, necessity, or licentiousness, I lament his misfortune; nor is this commiseration checked in the smallest degree from any respect I bear towards the speculators in their claims. I know that the Transfers proceeded from all the causes I have mentioned, & I know that the purchases have in many instances be[en] made under dishonorable conduct, and have no doubt that when this has been the case and any species of fraud whatever has resulted from it, the same releif might be obtained between the individuals in a Court of equity as applies in other instances of deception. I cannot however view the transactions as they stand between the public and the original Creditors as fraudulent. In the Course of the War large demands arose upon the public for services & supplies rendered—upon the conclusion of the War the public was confessedly unable to pay those demands—the Creditors demanded then a liquidation of their Claims; that evidences of the Debt bearing an Interest should be issued to them, and that the faith of Government should be pledged for payment. Government complied with this demand: it was all that could, as Matters then stood be done, it was therefore all that ought to have been required. The certificates soon became a property at Market, and has there been bought & sold, of course they are now found in other hands than the original Crs. Now it appears to me, that at all events, the public can alledge no fraud against those purchasers who met with the certificates and openly gave for them what the possessors demanded; if this is true, how can it pretend upon any ground of Law or equity to pay to another any part of a claim which the present possessor has thus openly & fairly acquired a right to receive totally. Viewing the matter in this light, I am necessarily led to this conclusion: that the original Creditors who have transfered their certificates can upon no ground of equity be intitled to any part of them as they now stand in the hands of open & fair purchasers—they can therefore seek no resettlement but out of the public purse: & for the reasons I have already given I think they can have no claim upon that. I have generally observed that the acquiescence of sufferrers is no bad criterion by which to judge whether there is serious ground of dissatisfaction; in the present case permit me to refer you to the sentiments of that class of public Creditors, whose losses in these transfers, have excited in the breasts of their generous Countrymen the greatest commisseration, I mean the officers & soldiers. You will, I beleive, find them pretty generally opposed to your proposition—so far as I have seen them they consider their case as hard, but are reconciled to it, as resulting from a State of things beyond the controul of Govt.
I must still be of opinion the repayments would nearly go in the same manner as the original ones did; ignorance, distrust, and necessity would, of the former causes, still exist with most of the creditors, and these would produce the same effects as they did before; nor do I conceive that the case would be mended by rendering the certificates untransferable for a time, indeed to me it appears that such a circumstance would make it much worse. Negotiations would take place, and if the certificates could not be actually transfered, they would be pledged or in some way or other subjected to the absolute use of the Speculator for a little ready money, & the consideration will always be lessened according to the difficulties or hazards of the negotiation. The more easily and freely paper can be dealt for, the higher will be the price of it. Indeed if I am to judge from experience I am constrained to say the Crs. would complain of it as a greivance that the certificates were not transferable; the first Issues of certificates to the Virga. line for depretiation were, for the reasons you give, not transferable; the Officers and Soldiers clamoured until they were made transferable, whereupon they immediately sold them for 2 or 3/ in the pound.
Since I wrote you last I have with more attention than I had then done, read the Secretary’s plan. I like it so far as it proposes Subscriptions to take a part in new funded Certs. & another small part in Western Lands with a reduction of Interest upon the part funded, but it appears to me that there ought to accompany it, a pledge of the public faith, that the full Interest of the unredeemed Debt shall be hereafter provided for, should the present provision prove insufficient after paying the Interest of the subscribed debt. I do not think that the debt as it stands is above the abilities of the Country, but yet it is thought so, and any modification that will give a better assurance of its being ultimately paid, must be for the mutual advantage of the public & the Creditors, hence I reconcile the giving a preference to those who shall unite with Government in such a modification. I am glad to find that the proposed tontine is struck out of the plan. It was exceptionable if it was only for its being unintelligible to 9/10ths. of the community. One more observation upon this plan, I am apprehensive it will fall far short of producing the estimated Sums. I am indeed pretty well satisfied that there will, upon no principle, be an adequate provision for the public Credit during this session.
As to the Assumption of the State debts I think that upon common principles it would be a wise measure; but as Matters actually stand amongst the States it is truly iniquitous unless each State were considered as a Creditor for so much of its debts as it has already redeemed; some States have discharged considerable parts of their debts whilst others have paid not a farthing of theirs. An Assumption by the Genl Government of none but the outstanding debts of the States, would in becoming a common burthen, operate greivous oppressions upon those who have already burthened their people with Taxes to reduce the amount of their debts. In this case Virga. would be a great sufferrer, having paid off 8 or 900,000 £ of her debt. I see by the debates that you and most of yr Colleagues have not been inattentive to this circumstance, and that you have struggled hard upon the occasion. The condition you annexed to the measure is all you could get, but I fear it will be of no effectual avail, for the provision for the assumption will be going into effect, while it is to be apprehended that the one for the adjustment of accounts will make little or no progress. I know not whether it might not be preferable to let the whole measure of providing for the public credit, fall for another session rather than annex to it this business of assuming the State debts. It is not a little strange to me that there should be such haste to add to the proper debt of the United States, those of the States, when it is pretty evident that provision cannot, or will not, be made for what is already on their shoulders.
The Act for the enumeration is come to hand, the latitude given for an increase of compensation to assistants in certain situations will I hope enable me to have it well executed. I am well apprised of the importance of the business and shall take great pains to have it well done—there appears however to be one material defect in the Law—the people are not required to render their numbers upon oath—was this merely an omission, or was intended that the truth of the returns should rest alone upon the penalties? It appears to me so material a defect that I submit it to your consideration whether it ought not still to be cured.
I am much obliged by your goodness in paying Capt. Bunyans Bill and shall take the first opportunity of remitting you the amount. I am with great sincerity & Truth yr. Affe. Freind
Ed Carrington
